 

Case 1:18-cv-10933-RA Document 75 Filed 05/18/19 Page 1 of 8

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

 

 

Manuel P. Asensio, individually and as the
parent of Eva Asensio, a minor child,

Plaintiffs,

Case No. 18 CV-10933-RA

- against -

Janet DiFiore, Chief Judge of New York
State; Barbara Underwood, Attorney General of
New York State; Andrew M. Cuomo, Governor
of New York State; Adetokunbo O. Fasanya,
New York County Family Court Magistrate; and
Emilie Marie Bosak, individually,

Defendants.

 

 

 

MEMORANDUM OF LAW AND AFFIDAVIT IN OPPOSITION IN RESPONSE TO
DEFENDANT GOVERNOR, DEFENDANT STATE ATTORNEY GENERAL AND
DEFENDANT EMILIE MARIE BOSAK COLLUSION WITH DEFENDANT FASANAY TO
FABRICATE THE JANUARY 15, 2016 SO CALLED ‘INTERIM’ SUSPENSION

COMES NOW the Plaintiff, Manuel P. Asensio, proceeding pro se and does hereby file this
Memorandum in Response to the Non-Fasanya Defendants use of Defendant Fasanya’s January 15, 2016
so called ‘interim’ suspension in their Motions to Dismiss under Federal Rules of Civil Procedure

(“F.R.C.P.”) 12(b)(1) and 12(b)(6).

May 17, 2019

Page 1 of 8
Case 1:18-cv-10933-RA Document 75 Filed 05/18/19 Page 2 of 8

1. This memorandum of law addresses Defendants Cuomo, James and Bosak’s reliance on
Defendant Fasanya’s fabricated January 15, 2016 so called “interim” suspension while concealing
and ignoring evidence demonstrating their ongoing collusion against the Plaintiff since May 15,
2014 that led up to the January 15, 2016 scheme. The Defendants also concealed the evidence
showing the Non-Fasanya State Defendants sanctioning of Defendant Fasanya’s collusion with
Defendant Bosak to execute acts that are fraudulent under Civil Practice Law and Rules
("C.P.L.R.") § 3013, § 3016 and § 5015, malicious and deliberate under Family Court Act $145
and criminal under NYC Criminal Court Act§ 59 and NYS Penal Code§ 10 (17), § 95 and§ 496.06.
The alleged acts are also violations of Judiciary Law 100 and violations of fundamental
jurisprudence prohibiting the use of general administrative and ministerial powers under Judiciary
Law 2-b (3) for making judgments or prejudicing rights and denying hearings. The alleged acts
include violations of the exact and explicit statutory requirements of C.P.L.R. § 5104, and § 5523,
NY City Rules of Court § 604.2, F.C.A. §245 and§ 249, D.R.L. § 236 and§ 249, Judiciary Laws §
753, § 756, §770,§772 and § 773 and applicable common law standards governing contempt for

the deliberate and malicious purpose of issues a fraudulent commitment order.

2. Defendant Fasanya colluded with Defendant Bosak to fabricate all the allegations and
actions related to the January 15, 2016 so called “interim” suspension. Further, based on the facts,
factors, circumstance and court records of Defendant Fasanya collusion with Defendant Bosak to
fabricate the Restivo Sua Sponte summary fee orders without any hearing, discovery, reason,
purpose, authority or jurisdiction from May 15, 2015 until January 15,2016, the January 15, 2016
so called “interim” suspension was a calculated and deliberate act of retaliation against the

Plaintiff.

Page 2 of 8
Case 1:18-cv-10933-RA Document 75 Filed 05/18/19 Page 3 of 8

3. It was Defendant Bosak, not the Plaintiff, who committed violations in December 2015,
and in November 2015, wherein she denied the Plaintiff access his daughter for his rightful
parenting time at Thanksgiving and Christmas and left the child to travel to Mexico without notice
to the Plaintiff. This collusion caused greater harm. It has eliminated the Plaintiff's parenting
time with his daughter to almost nothing, it placed the Plaintiff under an onerous, unnecessary and
draconian fabricated interim order of supervised visitation that is self-defeating and harmful and
has driven an almost irreparable wedge in the relationship between the Father and Child. See
Cervara v. Bressler, 50 A.D.3d 837 (2d Dep’t 2008) (“[B]ecause no hearing was ever held on the
order to show cause brought by the attorney for the child, ... visitation has remained supervised,
and telephone contact between father and daughter has been monitored, ... based solely on the
hearsay allegations of the mother.... [I]t is unacceptable to this Court that the hearing in this matter
has not been held, although ordered more than 24 years ago.”); Matter of Gainza v Gainza, 24
A.D. 3d 551 (2005) (“Supervised visitation is appropriately required only where it is established
that unsupervised visitation would be detrimental to the child”); Purcell vy. Purcell, 5 A.D.3d 752
(2d Dep’t 2004) (denying mother’s motion for supervised visitation because it was based solely
on unsupported hearsay allegations; the mother failed to establish that unsupervised visitation
would be detrimental to the children's well being). See also (Matter of Joseph A. (Fausat O.), 91
A.D.3d 638 (2d Dep’t 2012). It is not lost on Petitioner and his counsel that the supervision order
imposes a further expense on the already financially-strapped Petitioner. He had no choice but to

find the money, or not see his daughter for that one precious hour a week.

4. It is particularly concerning that the Plaintiff's parenting time with his daughter Eva was

suspended and is now extremely limited based on unsupported hearsay allegations, as in Purcell

Page 3 of 8
Case 1:18-cv-10933-RA Document 75 Filed 05/18/19 Page 4 of 8

v. Purcell above. Defendant Bosak was not even present, yet her word was followed by Defendant
Bosak, with no hearing at all. Defendant Bosak was at a beach in Mexico, posting photographs of
herself smoking what looked like a “rolled up cigarette” according to a tabloid account of the
events. In fact, it was upon being informed of this public media posting that the Plainitff, in
concern for his daughter, went to get the Child from her apartment, rather than leave her with a
non-parent. The bitter irony was that he was the victim of a parenting time violation when
Defendant Bosak refused to give him the Child for Christmas day, per the custody provisions in
their stipulation (a violation that was the subject of his application filed around that time, which
Defendant Fasanya ignored). Furthermore, in an clear act of collusion, Defendant Fasanya used
Defendant Bosak’s fabricated unsupported allegations and suspended all contact with the child, an

order that remains largely in effect today, without the benefit of a full hearing.

5. Defendant Bosak acts, if looked at fairly by Judge Abrams, would certainly find warrant
punishment and change in custody. The weight of statutory and case law in support is substantial.
“It is firmly established...that...wherever possible, the best interests of a child lie in his being
nurtured and guided by both of his natural parents.” Daghir v. Daghir, 92 A.D.2d 191, 193 (2d
Dept. 1981). The extent of deterioration of the relationship between that parties constitutes a
sufficient change in circumstances to warrant a modification of an existing custody arrangement.
See Matter of Gaudette v. Gaudette, 262 A.D.2d 804, 805 (3d Dept. 1999), lv. denied 94 N.Y.2d
790 (1999) ("The record fully supports Family Court's determination that the continued
deterioration of the parties' relationship is a significant change in circumstances justifying a change

in custody.”)

Page 4 of 8
Case 1:18-cv-10933-RA Document 75 Filed 05/18/19 Page 5of 8

6. In the Matter of Green v. Gordon, 7 A.D.3d 528 (2d Dep’t 2004) (where the mother was
inter alia, openly hostile toward the father, deliberately frustrated and interfered with the father's
visitation rights, filed petty or baseless violation petitions, and made false allegations of child
neglect, the court affirmed a changed of custody to the father on the basis that the mother’s conduct

was inconsistent with the best interests of the child).

7. Furthermore, Defendant Fasanya must consider which parent is more likely “to assure
meaningful contact between the child and the non-custodial parent.” In the Matter of Green v.
Gordon, 7 A.D.3d at 529. Another factor courts consider is which parent can demonstrate a
“greater ability to handle the antagonistic nature of the parties’ relationship in a positive manner
for the welfare of the children.” Matter of Morgan v. Becker, 245 A.D.2d 889,891 (3d Dep’t

1997).

8. Interference with the relationship between the child and the non custodial parent is “an act
so inconsistent with the best interest of the child that it raises a strong presumption that the
offending parent is unfit to act as custodial parent.” Gago v. Acevedo, 214 A.D.2d 565, 566
(2d Dep’t 1995); In the Matter of Carl J.B. v. Dorothy T., 186 A.D.2d 736 (2d Dep’t 1992); Prugh
v. Prugh, 298 A.D.2d 569 (2d Dep’t 2002); Bobinski v. Bobinski, 9 A.D.3d 441, 780 N.Y.S.2d 185
(2d Dept. 2004). See also Young v. Young, 212 A.D.2d 114, 123 (2d Dep’t 1995) (The custodial
parent's anger, hostility and attitude toward the non custodial parent can substantially interfere with
her ability to place the needs of the children before her own in fostering a continued relationship

with then on custodial parent).

Page 5 of 8
Case 1:18-cv-10933-RA Document 75 Filed 05/18/19 Page 6 of 8

9. See Matter of Lukaszewicz v. Lukaszewicz, 256 A.D.2d 1031,1032-1033 (3d Dep’t 1998)
(The best interests of the children is paramount in custody determinations and a court must base
its decision on the totality of the circumstances including the ages of the children, fitness of the
parents, quality of the home environment, each parent's ability to provide for the child's intellectual
and emotional development, and the effect of the award of custody on one parent would have on

the child's relationship with the other) (emphasis supplied).

10. It is clear from the facts that Defendant Fasanya colluded with Defendant Bosak and from
the case law that by not giving the slightest attention to all of the Plaintiff's motions and
applications and examined Defendant Bosak’s conduct in blocking the Father from access to their
child, in literally hiding important facts from the Plaintiff like the broken arm, in leaving the child
with third parties on multiple occasions without notice or giving right of first refusal to the
Plaintiff, in blocking his telephone access to Eva and numerous other violations of their custody
contract, that Defendant Fasanya if he were not colluding with Defendant Bosak would be
obligated by reason and law to modified custody to transferred full custody to the Plaintiff. Instead,
the Plaintiff and the child has been badly damaged, indeed, almost severed because of the
numerous fraudulent and illegal acts of collusion that have nothing to do with jurisdiction or law

or any legitimate state function.

11. Interference with the relationship between the child and the non-custodial parent is “an act
so inconsistent with the best interest of the child that it raises a strong presumption that the
offending parent is unfit to act as custodial parent.” Gago v. Acevedo, 214 A.D.2d 565, 566

(2d Dep’t 1995); In the Matter of Carl J.B. v. Dorothy T., 186 A.D.2d 736 (2d Dep’t 1992); Prugh

Page 6 of 8
Case 1:18-cv-10933-RA Document 75 Filed 05/18/19 Page 7 of 8

v. Prugh, 298 A.D.2d 569 (2d Dep’t 2002); Bobinski v. Bobinski, 9 A.D.3d 441, 780 N.Y.S.2d 185
(2d Dept. 2004). See also Young v. Young, 212 A.D.2d 114, 123 (2d Dep’t 1995) (The custodial
parent's anger, hostility and attitude toward the non custodial parent can substantially interfere with
her ability to place the needs of the children before her own in fostering a continued relationship

with then on custodial parent).

12. See Matter of Lukaszewicz v. Lukaszewicz, 256 A.D.2d 1031,1032-1033 (3d Dep’t 1998)
(The best interests of the children is paramount in custody determinations and a court must base
its decision on the totality of the circumstances including the ages of the children, fitness of the
parents, quality of the home environment, each parent's ability to provide for the child's intellectual
and emotional development, and the effect of the award of custody on one parent would have on

the child's relationship with the other) (emphasis supplied).

13. Litigants have the right to have their applications heard promptly and to be given a final
reviewable order. A wealth of case law supports this doctrine. See Grisi v. Shainswit, 119 A.D.2d
418 (1st Dep’t 1986) (the practice of conditioning the making of a formal motion upon prior
judicial approval tends to frustrate a litigant's statutorily provided right of appeal from an
intermediate order); People v. Herrara, 571 N.Y.S.2d 63 (2d Dep’t 1991) (when the judge refused
to sign an order on a decision he delivered from the bench, the party had the right to bring an
Article 78 proceeding to compel the judge to issue a written, appealable order); Lipson v. Dime
Sav. Bank, FSB, 203 A.D.2d 161 (2d Dep’t 1994) (While it is true that each court has inherent
power to control its own calendar and the disposition of business before it, no matter how pressing

the need for expedition of cases, the court may not deprive the parties of the fundamental rights to

Page 7 of 8
Case 1:18-cv-10933-RA Document 75 Filed 05/18/19 Page 8 of 8

which they are entitled); Herbert v. New York, 126 A.D.2d 404 (1st Dep’t 1987) (“[T]he
fundamental right of a litigant to pursue an appeal pursuant to CPLR 5701 (a) (2) should not be
frustrated by judicial resort to expedients, even when a court's use of expedients stems from its
very legitimate concerns with calendar control and the discouragement of excessive motion
practice.”). It is particularly important in any matter that involves children and their relationships
within their families. Justice delayed is truly justice denied in family law matters. Petitioner has
lost valuable time with his daughter and their relationship has been put under enormous strain by
this Court ignoring all his applications and petitions based on Respondent Mother’s repeated
alleged violations.

14. The Plaintiff swears that he is fully familiar with the facts, factors and circumstances
contained in this affidavit and that the statements I make are complete and true to the best of my

knowledge ipcluding any Wi, stated upon personal information and belief.

hub fhe

Manuel P. Asénsio
Plaintiff

Page 8 of 8
